UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1746


TORI KEON THOMPSON,

                   Plaintiff - Appellant,

             v.

RICHLAND COUNTY DEPARTMENT OF SOCIAL SERVICES CHILD
SUPPORT DIVISION; ALEXIS WILLIAMS,

                   Defendants - Appellees,

             v.

RICHLAND COUNTY DEPARTMENT OF SOCIAL SERVICES CHILD
ENFORCEMENT SUPPORT DIVISION; SUSAN ALFORD; GAYLE WATSON;
LINDA S. STROMAN; JOHN DOE,

                   Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:18-cv-00693-CMC)


Submitted: September 18, 2018                          Decided: September 20, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Tori Keon Thompson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Tori Keon Thompson appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his civil complaint. We

have reviewed the record and find no reversible error. Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons stated by the district court.

Thompson v. Richland Cty. Dep’t of Soc. Servs. Child Support Div., No. 3:18-cv-00693-

CMC (D.S.C. June 7, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            3